Citation Nr: 1244288	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for symptoms of vertigo, diagnosed as Meniere's disease, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971.  

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case was remanded by the Board in September 2009 and September 2010 for further development.  In September 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2012).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has also been provided to the Veteran, who responded in December 2012 that he had no additional evidence to submit.


FINDING OF FACT

Meniere's disease was not incurred in or aggravated by service and is not related to service, nor is it related to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for symptoms of vertigo, diagnosed as Meniere's disease, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

The duty to notify was satisfied by letters sent to the Veteran in March 2006 and October 2009 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The October 2009 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  

While the October 2009 letter was not sent to the Veteran prior to the initial rating decision, the issue was subsequently adjudicated by the RO in July 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, any timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

Next, VA has a duty to assist a veteran in the development of the claim.  That duty includes assisting a claimant in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility 

Also, VA examinations with respect to the issue on appeal were obtained in November 2009 and November 2010, and an opinion from a specialist in otolaryngology was obtained in November 2012.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board found that the opinions provided in November 2009 and November 2010 were partially inadequate.  However, any deficiencies were cured by acquiring the VHA opinion, which is adequate, as it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Finally, this appeal was remanded in September 2009 and again in September 2010 for further development, and the Board is now satisfied there was substantial compliance with these Remands.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, in the September 2009 Remand, the RO was instructed to send the Veteran notice on how to establish entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310, and to afford the Veteran a VA examination to evaluate the nature and etiology of his vertigo symptoms.  In the November 2010 Remand, the Board found that there had not been substantial compliance with the November 2009 Remand, and instructed the RO to obtain a new VA examination. 

In response to the Remands, the Veteran was provided new VA examinations in November 2009 and November 2010.  Although the Board has found the opinions provided by these VA examiners to be partially inadequate, they were sufficient to provide the VHA specialist enough information to provide an adequate opinion.  Moreover, the Veteran's most recent VA treatment records were incorporated in the claims file.  After the completion of that development, the claim was readjudicated and the Veteran was sent a supplemental statement of the case in February 2011.  Accordingly, the Board finds substantial compliance with the Remand requests.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

The showing of service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran claims entitlement to service connection for symptoms of vertigo, which have been variously diagnosed as residuals of a transient ischemic attack, serous labyrinthitis, benign positional vertigo and, most commonly, Meniere's disease.  Although he stated in March 2007 that he has experienced episodes of dizziness since a blast injury in service, it is also his contention that the disorder is a direct result of his service-connected bilateral hearing loss and tinnitus. 

Although the Veteran has been diagnosed with a number of different disorders, the evidence predominantly indicates that Meniere's disease is the appropriate diagnosis.  Although his symptoms were originally identified as a "recent probable stroke" when he was originally treated in December 2004, that diagnosis appears partially based on a desire to treat the Veteran in the most prudent manner possible.  The possibility of a cerebral ischemic event was not mentioned after 2005.  

A diagnosis of Meniere's disease has been contemplated since at least June 2005, where a private physician stated that disorder was a possibility, considering the Veteran's auditory complaints and the onset of spontaneous attacks.  Significantly, the Veteran's medical history was reviewed by a specialist in otolaryngology, who responded in November 2012 that the Veteran's episodic vertigo and aural fullness were symptoms of Meniere's disease, which was treatable by taking Dyazide and Spironolactone.  Moreover, the specialist believed that Meniere's disease was the most appropriate diagnosis, as no vestibular dysfunction had been observed.  Based on those observations, the Board concluded that a diagnosis of Meniere's disease was the appropriate diagnosis.  

Next, despite the Veteran's assertions, the evidence of record does not indicate that his Meniere's disease is related to his service-connected hearing loss or his tinnitus.  Significantly, the Board places great probative value on the opinions provided by the otolaryngology specialist in November 2012.  At that time, the specialist opined that it was less likely as not that the Veteran's Meniere's disease was related to his service-connected bilateral hearing loss or tinnitus.  

In providing that opinion, the specialist noted that Meniere's disease was known to be accompanied by symptoms such as hearing loss and tinnitus.  However, hearing loss and tinnitus do not cause or contribute to Meniere's disease.  The specialist also noted that, since Meniere's disease was not manifest until 2004, a significant amount of time had elapsed since the Veteran had active duty noise exposure.  

The specialist also opined that the Veteran's Meniere's disease and symptoms of vertigo were not further aggravated by his service-connected hearing loss and tinnitus.  While the specialist noted that Meniere's disease can aggravate hearing loss and tinnitus as it progresses, preexisting hearing loss and tinnitus do not aggravate Meniere's disease. 

The specialist noted a private treatment record in 2004, indicating that the Veteran's vertigo was "in the setting of chronic tinnitus and hearing impairment secondary to acoustic trauma from military service."  However, in the context of that letter, the specialist saw that statement as a medical observation rather than an opinion that the disorders contributed to his Meniere's disease.

The Board places high probative value on the specialist's opinions, as the specialist had the opportunity to review the claims file and provided thorough and clear explanations for the conclusions.  It should also be noted that the conclusions and medical discussion were also very similar to the observations and conclusions by a VA examiner who provided a similar opinion in November 2009, although the Board found that opinion was not sufficient to adjudicate the claim.  Therefore, service connection is not warranted on that basis.  

Next, even though the Veteran's primary assertion has been that his Meniere's disease with symptoms of vertigo is related to his bilateral hearing loss and tinnitus, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds that service connection is also not warranted for Meniere's disease on that basis.

As an initial matter, the Veteran's service treatment records show no complaints of, treatment for, or diagnosis that would be associated with Meniere's disease such as vertigo or general dizziness while on active duty or any symptoms reasonably attributed thereto.  While there is one notation in an April 1969 examination that he had an episode of dizziness and blacking out, it appears that was related to heat exposure as opposed to an inner ear disorder.  Significantly, his separation physical examination in September 1971 did not mention any related symptoms.  Therefore, an inner ear disorder, characterized by symptoms of vertigo, was not noted while in service.  

Next, the post-service evidence does not show symptoms related to vertigo until he sought treatment for dizziness in 2004.  However, that first indication of vertigo was approximately 33 years after he left active duty.  That weighs against a finding that the disorder was continuous since active duty.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service).  

In addition to the clinical evidence of record, the Board has considered the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Credibility and weight are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose an inner ear disorder such as Meniere's disease, as it may not be diagnosed by its unique and readily identifiable features, and thus is a determination that is medical in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran stated in March 2007 that he had experienced episodes of dizziness that started "while he was in service related to a blast injury."  However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran waited many years before submitting a claim for service connection.  Shaw v. Principi, 3 Vet. App. 365 (1992) (Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  In addition, he filed claims for service connection on a number of occasions since 1988, but did not file any claim for or mention dizziness or any other inner ear symptoms.  

In the Board's view, the fact that the Veteran was aware of the VA benefits system, and file claims for compensation for a number of disorders, including sensorineural hearing loss, but made no reference to his purported history of an inner ear disorder weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Had the Veteran been experiencing symptoms related to vertigo prior to 2004, there seems to be no reason why the Veteran would not have identified this disability in a claim for benefits.  It is also significant that the Veteran did not mention dizziness at a VA examination in October 1989.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's Meniere's disease to active duty.  

The Board places significant probative value on an opinion provided by the otolaryngology specialist in November 2012.  After a review of the claims file, the specialist concluded that it was not as least as likely as not that the Veteran's Meniere's disease was related to active duty.  In providing this opinion, the specialist noted that the Veteran mentioned a history of fainting spells in September 1968 and April 1969.  However, the examining physicians did not comment on that history, and his hearing was normal on those occasions.  Therefore, there was no indication that the Veteran's work as a mechanic in the military caused his vertigo symptoms.

The Board has also considered Veteran's statements in support of his claim, and specifically his assertions about how his vertigo-related symptoms are associated with his service-connected disabilities and his active duty service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of his Meniere's disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even though the Veteran may testify about symptoms related to dizziness, he is not competent to provide testimony that the symptoms are related to a service-connected disability or active duty service.  That requires medical training to render a medical opinion.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's Meniere's disease are found to lack competency.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the claim for service connection for vertigo, diagnosed as Meniere's disease, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for symptoms of vertigo, diagnosed as Meniere's disease, to include as secondary to a service-connected disability, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


